 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDWagoner Transportation CompanyandEarl Puckett.Case 7-CA-6591June 30, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn November 8, 1968, Trial Examiner MauriceS.Bush issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, asset forth in the attached TrialExaminer'sDecision.Thereafter,theRespondentfiledexceptions and the General Counsel filed limitedcross-exceptions to theDecisionand briefs insupport thereof. The General Counsel also filed ananswering brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions and briefs, and the entire record inthiscase,'andherebyadoptsthefindings,conclusions,and recommendationsof the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,WagonerTransportation Company, Muskegon, Michigan, itsofficers,agents, successors, and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified.''As the recordherein,including the exceptions and briefs, adequatelypresent the positionsof the parties,theRespondent's request for oralargumentis herebydenied.'Add as the second indented paragraph of the Appendix the followingWE WILL. notify theabove-named employees if presently serving in theArmed Forces of the UnitedStates of their right to full reinstatementupon application in accordance with the SelectiveService Act and theUniversalMilitaryTraining and ServiceAct,asamended, afterdischarge from the Armed Forces.TRIAL EXAMINER'S DECISIONMAURICE S.BUSH,Trial Examiner: The truck driversof Respondent Company, a motor carrier,engaged in anunauthorized strike of less than 24-hour duration in themonth of January 1968, contrary to the terms of theircollective-bargainingagreementwithRespondent.Respondent discharged driverEarlM. Puckett forallegedly"encouragingarefusalofWagonerTransportation Company employees to report to work"after the wildcat strike had started in violation of theterms of the collective-bargaining agreement and of hisduties thereunder as job steward. Respondent similarlydischarged driver Robert L. Burns for both instigating theunauthorized strike and encouraging a refusal of Wagoneremployees to report to work after the strike had started.These discharges were upheld by a duly constitutedemployer-employeecommitteeunderthegrievanceprocedures of the collective-bargaining agreement.The principal issue is whether Puckett and Burns werediscriminately discharged in violation of Section 8(a)(3) ofthe National Labor Relations Act for their alleged unionactivities in connectionwith the strike. As the right tostrikeisaprotectedactivityunlesswaivedby acollective-bargaining agreement,the principal issue in turninvolves the question of whether the statutory right toengage in strikes of less than 24 hours'duration has beenreserved to Respondent's employees under the terms ofthe collective-bargaining agreement.A further related issue is whether the awards of theemployer-employee committee upholding the discharges ofPuckett and Burns are binding upon the Board under therule established inSpielbergManufacturing Company,112 NLRB 1083.The finalissue is whether Respondent is in violation ofSection 8(a)(1) of the Act by reason of its threat somehours before the unauthorized strike commenced that itwould fire any drivers who engaged in the work stoppage.The complaint herein was issued on June 26, 1968,pursuant to a joint charge filed by Earl Puckett andRobert L.Burns(and others not here directly involved) onFebruary 15, 1968, and served the same day onRespondent.The case was heard at Muskegon, Michigan, on July 31and August 1, 1968. Briefs were filed by General Counseland Respondent on August 30, 1968. These have beencarefully reviewed and considered.Upon the entire record and from his observation of thewitnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondentWagoner TransportationCompany, acorporation organized under the laws of the State ofMichigan,is a motor carrier engaged in the transportationof liquid bulk petroleum products in interstate andintrastate commerce from terminals in both Muskegonand Napoleon,Michigan.The Muskegon terminal is theonly facility involved in this proceeding which also servesasRespondent's principal office and place of business.During the fiscal year ending September1,1967, arepresentativeperiod,Respondent performed servicesvalued in excess of $500,000 which were performed in thefurnishing of transportation services of commodities ininterstate commerce for various enterprises located instates other than the State of Michigan.Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.177 NLRB No. 22 WAGONER TRANSPORTATION CO.453II.THE LABOR ORGANIZATION INVOLVEDLocalNo.527,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(Ind), hereinafter called the Union,isa labororganization within the meaning of Section 2(5) of theAct.Ill.BACKGROUND AND ALLEGED UNFAIR LABORPRACTICESRespondent at all times here pertinent operated underan industrywide negotiated collective-bargaining contractentitled "Central States Area Tank Truck Agreement,"hereinafter called theMaster Agreement, which bears thesignature of Respondent as the Employer and the CentralConferenceofTeamsters,TankTruckNegotiatingConference, and the Union as the representatives ofRespondent's employees. The term of the Agreement wasfor the period November 15, 1964, through November 14,1967, and its provisions make it applicable to a territoryconsisting of 12 North Central States, including the StateofMichigan. The Master Agreement was modified incertainrespects,not here material, by an agreementknown as the "Michigan Rider" which was executed on orabout the same time as the Master Agreement. The twoagreementswere furthermodified by a supplementalagreement dated February 3, 1965, applicable only toRespondent and Local No. 527. The principal intent ofthe latter was to providesome variationsfrom the hourlyrates of pay called for in the Michigan Rider as it appliedgenerally to the industry in the State of Michigan.The Master Agreement under Article 43 provides for itsautomatic renewal on a year-to-year basis after its statedexpiration date of November 14, 1967,"unlesswrittennotice of desire to cancel or terminate the Agreement isserved by either party upon the other at least sixty (60)days prior to the date of expiration." (Emphasis supplied.)However, article 43 also provides machinery for thenegotiation of "changes and revisions" of the subsistingAgreement's provisions where (a) both parties desire tocontinue the agreement and (b) neither has served acancellation or termination notice on the other. Under theexpress provisions of Article 43, negotiations for suchrevisions of the existing Agreement may be initiated byeither party through the service upon the other of a simple"notice at least sixty (60) days prior to November 14,1967, . . . advising such party desires to revise or changeterms or conditions of such Agreement."'Neither party to the Master Agreement exercised therighttocancelor terminatetheAgreement by therequired 60-day notice prior to its November 14, 1967,expiration date.However, the Union and the CentralConference of Teamsters served a timely joint notice onRespondent under date of August 24, 1967 (G.C. Exh. 7)'The full text of art. 43 of theMaster Agreement(G.C. Exh. 2, at p. 20)reads as follows:This Agreementshall be in full force and effectfrom November 15,1964 to andincluding November14, 1967 andshall continue from yearto year thereafterunless written notice of desire to cancel or terminatethe Agreement is served by either party upon the other at least sixty (60)daysprior to date of expiration.Where nosuch cancellation or termination notice is served and theparties desire to continue said agreement but also desire to negotiatechanges or revisions in this Agreement,either party may serve upon theother a notice at least sixty(60) days prior to November14, 1967, orNovember 14th of any subsequent contract year,advising that suchparty desires to revise or change terms or conditions of such Agreement,that they desired "to negotiate changes or revisions" intheMaster Agreement and the "riders and supplementalcontractpertainingtheretofor the contract periodcommencing November 15, 1967."2(Emphasis supplied.)The notice further stated that it was being forwarded toRespondent "in compliance with Article 43" of theMaster Agreement.' In a further notice under date ofSeptember 29, 1967, the Union notified Respondent thatthe particular provisions of theMaster Agreement forwhich it desired to negotiate "changes or revisions" were"the clauses relating to hours, wages and workingconditions."Pursuant to the Union's request for such changes andrevisions,negotiationmeetingswereheldbytheEmployees and the Employers through their respectiverepresentatives. Out of these meetings there evolved a newproposedMasterAgreement and a new proposedMichigan Rider for submission to the various constituentlocal unions for approval or disapproval by ballot. Thesewere preliminarily presented solely for informationalpurposes and discussion to the membership of Local No.527 at a mass meeting held on Saturday, January 13,1968, at Muskegon.''It isnoteworthythat the underscored portion of the modification noticequoted above is expressiveof the intent of the Central Conference ofTeamstersand the Union to allow theautomatic renewalclause of theMaster Agreementto take effectupon the expiration of the original termof the Agreement on November14, 1967.'GeneralCounsel,relying onDeluxMetal Furniture Company,121NLRB995, contendsthat the Union'smodification notice"had the effectof forestalling automatic renewal"of the MasterAgreement.If this weretrue,then the Company and the Unionwould not havebeen under acollective-bargaining agreeement at the time the strike here in questiontook place and thus Respondent'sdischargeof Puckettand Bums forencouraging the strike and Respondent's threats of dischargeto its driversif they engaged in a work stoppage,would beclearlyviolativeof the Act.The record,however,does not lend itself to this simplistic solution, but onthe contrary supports Respondent's contention that the strike took place ata time when the MasterAgreement, which forbadeunauthorizedstrikes,was in full force and effect. From this premise,Respondent argues that ithad the right under the Master Agreementto fire Puckettand Bums forencouraging an unauthorized strike and to make the threats in questionThe Board decision inthe Deluxcase,supra.on which General Counselrelies,holds(atp.1003) that, "When a contractcontains separatemodification and automatic renewal clauses eachof which provides fornotification at approximately the automatic renewal date. . ,the noticewill be treated as one to forestall automatic renewal."TheDeluxcase,however,expressly states an important and only"exception"to thisgeneral rule in situations"where the contractspecificallyprovides that ifnotice pursuant to the modification provision is given,the contract willnevertheless renew, and the notice is specifically made pursuant to such amodification clause." (Emphasis supplied)In the Examiner's opinion, art43 of theMaster Agreement falls squarely into this exception to thegeneral rule of theDeluxdecision. The above-quoted language of art 43 clearlyshows that a modification notice may be served only "where(a) no suchcancellation or termination notice is served and(b) the parties desires tocontinue said Agreement but also desire to negotiate changes or revisionsin this Agreement." (Letters (a) and(b) supplied )As found above,neither party to the Master Agreement served upon theother the required cancellation or termination noticeMoreover, asheretofore noted the joint modification noticesent bythe Union and theCentralConference of Teamsters under dateofAugust 24, 1967,specifically refers to their desire to negotiate changes and modifications forthe"contractperiod commencingNovember 15, 1967 "(Emphasissupplied.)Thusthe modification notice plainly and affirmatively stated theUnion's intention to continue under the Master Agreement pursuant to theAgreement'sautomatic renewal clause,beyond theAgreement's thenexpiration date of November14, 1967.Under all of these facts of record,the conclusion is inescapable that theMaster Agreement in all of its clauses including its bar of unauthorizedstrikes,was still in full force and effect when the brief wildcat strike ofRespondent's drivers took place in January of 1968.'Themembershipof Local No. 527 consistsof the Employees of a 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following day, on Sundaymorning,January 14, thenewMasterAgreement andMichiganRiderwerepresented to Respondent's employees for balloting at theirregularly scheduled union monthly meeting for that day.The meeting was presided over by Robert Rosencrants,the Union's full time Business Representative. Some 17 or18drivers, including job steward Puckett and driverBurns,and 2 or 3 mechanics were in attendance at themeeting out of the approximate 33 drivers and 10mechanics employed by the Company at its Muskegonterminal! Also in attendance at the meeting was StephenSchultz,amember and chairman of the CentralConferenceofTeamstersTankTruckNegotiatingCommitteewhich had negotiated the new proposedMasterAgreement and Michigan Rider. Rosencrants,Schultz, and Puckett recommended that the meeting ratifythe two agreements.The only stumbling block at the meeting to theratification of the Master Agreement and Michigan Riderwas the Rider's retroactive pay provision. The driversbelieved the provision called for too little backpay to besatisfactory.After a bitter discussion on the subject, thedrivers refused to vote on the matter of ratifying the newproposedMaster Agreement and Michigan Rider on thetechnical ground that notice thereof had not been postedfor the prescribed 3-day period prior to the meetingalthough the documents in draft form had not beenreceived in sufficient time to allow for such posting.The retroactive pay clause in the proposed MichiganRider called for backpay of 15 cents for every hourworked for the retroactive period November 15, 1967, toJanuary 13, 1968. The proposed Rider also had a muchdesiredclause givingthe employees overtime pay after a40-hour week to replace the overtime after a 48-hour weekthey were then receiving, but this liberalized overtime wasnot retroactive.Most of the drivers wanted a clausemaking the new overtime provision retroactive toNovember 15, 1967, in lieu of the Rider's proposal ofstraight backpay of 15 cents per hour for all hours workedduring the retroactive period, as the former would givethem a substantially larger amountof backpay due to thefact thatRespondent's drivers work a twelve hour shift.As the meeting progressed, the mood of the driversbecame more angry over the retroactive pay offered bythe new Rider. A motion to strike was made. Althoughthere is no direct testimony on the purpose of the strikemotion, the record carries the inference that the purposeof the motion to strike was to seek a more favorableretroactivepayprovision.BusinessrepresentativeRosencrants as chairman of the meeting spoke outstrongly against the motion and declined to accept itbecause it called for an unauthorized strike.Puckett,one of the alleged discriminatees, in hiscapacity as job steward, vigorously joined Rosencrants inopposing the motion. He told the drivers that the strikemotion was illegal and warned them that a strike couldlead to discharges for those who participated. He furthertold the drivers that the only matters before them foractionwere the proposedMasterAgreement andMichigan Rider and urged the drivers to vote on thesedocuments, whether it be for them or against them. Thenumber of Employers in the Muskegon area, including the Respondent'The Board has certified a unit of employees in the employment ofRespondent as follows "All truck drivers and garage employees at theEmployer's terminal atMuskegon and Napoleon,Michigan, excludingofficeclericalemployees,dispatchers,administrativeemployees,professional employees, guards and supervisiors as defined in the Act."other allegeddiscriminatee,driverBurns,on the otherhand,byhisownadmissionvehementlyandenthusiastically supported the strike motion which he hadseconded.The spirit of the meeting, as reported by Burns, wassuch thatnothing couldhave deflected the drivers fromvoting to strike. Upon the insistence of the drivers, themotion which had been seconded by Burns was put to voteabout 10 a.m. by secret ballot and was carried. Puckettdid not vote because he deemed the motion to strikeillegal.Burnsvoted for the strike motion.The meeting at which the strike vote was taken tookplace at a timewhen no work was under schedule byRespondent.By stipulation, it is established thatRespondent had not scheduled any work for drivers ormechanicsat itsMuskegon terminal from 3:30 p.m.Saturday, January 13, 1968, until midnight Sunday, ormore precisely until 12:01 a.m.,Monday, January 15.`The drivers did not begin their strike until about midnightSunday in order to have it coincide with Respondent'sresumptionofoperationsatthattime.Picketingcommenced at that time.Burnsparticipated in thepicketing although he was scheduled to be on vacationthat week. As a result of the strike, there was a completestoppage of work. Puckett was not scheduled to work onthe day the strike started, but nevertheless went to theterminalwhere he unsuccessfully tried to persuade themen on the picket line to report to work.After the vote to strike had been taken and before themeeting adjourned, the drivers selected driverBurns, inthe temporary absence from the meeting room ofBusinessRepresentativeRosencrants and job steward Puckett, tonotifyRespondent's secretary and attorney, Mr. John P.Boeschenstein,of the strike vote.Burnsat about 10:15a.m. telephoned Boeschenstein that the drivers had votedto strike that day at midnight.'Boeschenstein,surprised,inquired incredulously, "A strike without discussion?"Burns'testimony shows that the objective of the strikevotewas to get Boeschenstein who has handledRespondent's labor relations for the past 12 years, tocome and talk to the drivers about the retroactive payclause.The meeting adjourned in pandemonium withoutthe appearance of Boeschenstein shortly afterBurns hadspoken to him.Immediately after receiving the word about the strikefromBurns,Boeschensteinnotified Respondent's virtuallysole shipper-customer, American Oil Company, about theimpendingstrike and advised that the strike would startthat nightat midnight.A second meeting of Respondent's employees wascalled the nextmorning,Monday, January 15, at theUnionHallwhileRespondent'sterminalwas beingpicketed.Thismeeting, unlike the strike meeting, wasattendedby all ofRespondent'sMuskegon terminalemployees.At or about the time the employees wereassemblingattheUnion hall,Puckettmetwith`Respondent'soperations are devoted almost solely to one customer,Amencan Oil Company which it has served since 1948 American OilutilizesRespondent's transportation servicesMondays through Fridayswith service on Saturdays as requested,and with emergency services onlyon Sundays The shipper did not require any emergency services from theRespondent on the Sunday in which Respondent's drivers decided to strikeIt is found that Respondent did not schedule any work for its drivers andmechanics from 3 30 p.m Saturday,January 13 to midnight Sunday,January 14,1968, because American Oil,as its chief customer, did notrequire or request any transportation services in that period.'Boeschenstein in his testimony stated that Burns had told him the strikewould start at midnight WAGONER TRANSPORTATION CO.Boeschenstein at Puckett's request at the terminal ataround 9 a.m. Puckett requested and urged Boeschensteintomeet with Respondent's employees at the Union hall"to help us straighten this thing away." By this he meantthe controversy over retroactive pay that led to the strike.ThecreditedtestimonyofPuckettshowsthatBoeschenstein agreed to do this as soon as he had anopportunity to have a discussion with the terminal'sOperations Manager, Olin Seymour.After the employees had waited for Boeschenstein formore than an hour and were becoming irritable andimpatient,Puckett telephonedBoeschensteinattheterminal at about 10:45 a.m. that the men were waitingfor him to talk to them.Boeschensteintold Puckett hewould not meet with the employees until they went backto work,usingthe phrase, "No work, no talk, until backto work." Puckett reported the position of the drivers andmechanics to be, "No contract, no work."" In the ensuingtelephone conversation, Boeschenstein, according to hiscredited testimony, reminded Puckett of a number ofconcessions the Company had made to its drivers andaccused Puckett and some of his friends of "keeping theCompany in a constant state of turmoil as well as themajorityof our employees ."Boeschenstein'stestimony shows that Puckett heatedly replied that "hewas not behind this action [strike], that he himself hadcounseled these people not to take action, [and] that hewas doing everything he could to get these people back towork" Boeschenstein's testimony also shows thatPuckett left the impression with him that he (Puckett) waspowerless to stop the strike.Boeschenstein further testified that Puckett in the sameconversation, apparently in pleading with Boeschenstein tospeak to the assembled employees at Union Hall, told himthat, "we aren't far apart on negotiating something betterthan the Michigan Rider negotiated by the International."Puckett vigorously denied that he made this statement toBoeschenstein, but his testimony under cross examinationby Boeschenstein (see pages184-186 of the transcript)supports an inference and the conclusion that he made thestatement.For this reason and also by reason ofdemeanor factors, the Examiner credits the testimony ofBoeschenstein that Puckett made the remark in questiontohim.The question of whether the remark can beinterpreted as one "encouraging a refusal of WagonerTransporation Company employees to report for workaftermidnight January 14, 1968," the reason given byRespondent for Puckett's discharge, will be determined inthe "Discussion and Conclusions" below.Puckett's above related telephone call to Boeschensteinwasmade in the presence of Business RepresentativeRosencrants.When the assembled employees in the Unionhallwere told that Boeschenstein refused to come to theHall to talk to them, they asked Rosencrants to telephoneBoeschenstein who when calledagaindeclined to speak tothe employees until they voted on the Michigan Riderwhich up until that time they had declined to do, asheretoforenoted.When the results of Rosencrants'unsuccessful talk with Boeschenstein were reported to theemployees they quickly voted by majority vote to accept'Thisattributedand credited remark of Puckett is based on thetestimony of Boeschenstein.Puckett when asked under cross examinationby Boeschenstein if he did not make such a remark to him, replied that hedidn't rememberThisdenial,if it can be characterized as such, is notcreditedDriver Burns' testimony shows that the position of the driverswas indeed"No contract,no work."But it should be noted that theportion of"No contract,no work"was not Puckett's personal position ashe was opposed to the work stoppage.455theMaster Agreement and Michigan Rider and to returntowork.'Rosencrants reported this by telephone toBoeschenstein at about noon that day (Monday) and inreply to his request as to when the employees shouldreport to work, Boeschenstein told him he would have theCompany's OperationManager Seymour get in touchwith him on this. Somewhere between 1 and 3 p.m.,Seymour issued instructions that the mechanics were toreport to work at 10:30 p.m. that day and the drivers atmidnight that same day (Sunday). These were regularreporting times for the mechanics who worked in threeshifts and for the drivers who worked a two-shift day. Asthe employees had called off the strike at about noon time(Monday, January 15), the reporting time given to themby Seymour to report to work entailed a delay of 10 to 12hours before they could resume working. Seymour'sreasonsforthedelaywas the desire to avoid anoverlapping of the various shifts of mechanics and driverswhich would be entailed in calling employees to work attimes other than their regular starting times and thenecessity to warm up the trucks before they could be sentout due to the severe cold winter weather that weekend.Respondent'semployeesstoppedtheirpicketingMonday noon (January 15) immediately after the meetinginwhich they had voted to accept the Master AgreementandMichiganRider and to return to work. As theemployees had begun their work stoppage or strike at12:01 a.m. Monday (or more loosely speaking at midnightSunday) and ended the strike at noon that same Monday,they were engaged in work stoppage of approximately 12but not exeeding 13 hours."Some 7 hours before the strike started, Respondent'sOperationManager Seymour on instructions fromBoeschenstein called employees Robert Leverence, JohnPeoples,Robert Shavalier, and Archie Baird and toldthem that "if any one doesn't show up for work Mondaywho is scheduled to work Monday [the day the strike wasto start] and doesn't have a doctor's certificate he wouldbe fired."" Seymour testified that he made these threats"due to the fact this was a wildcat strike."In the morning of January 15 during the course of thestrike,Boeschenstein sent telegrams to the Local and totheMichigan Tank Truck Committee inquiring into thestatus of the work stoppage. In the midafternoon of thesame day after the strike had ended, Boeschensteinreceived a telegraphic notification from the Local and theMichigan Truck Committee that the strike had not beenauthorized.Puckett reported for work as scheduled': at 6 p.m.Tuesday, January 16, and worked his usual 12-hour shift.'Burns was inthe minority voting "No.""Although the vote toengage ina stokewas taken at about 10 a.m.Sunday,January 14, 1968, itisevidentthat the strike or actual workstoppage could not and did not start until12.01 a.m Monday, January 15,when the picketing began,due to the fact that the Company had notscheduled any operationsfrom 3.30 p.m. Saturday, January 13,until thefollowingMonday at 12 01 a.mObviously a workstoppage cannot in anyreality startduring a period inwhich an Employerhas notscheduled anywork."A stipulation by counsel shows that Seymour used thephrase "wouldfire" in histhreat butSeymour subsequently testifiedthat he used the word"might fire."This differenceis immaterial because the essential issue withrespect to the threat is whether Respondent had a legalright tomake sucha threat under its collective-bargaining agreement,to employeesplanningto engage in a wildcatstoke. If Respondentdid not havesuch right, eitherversion of the threatwould constitutea violationof Sec. 8(a)(1) of the Act."Puckett hadnot beenscheduled to work during the period encompassedby the stake. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDBefore the start of his next shift he was discharged by aletterdated January 16. The letter gave the followingreasons for his discharge:Encouraging a refusal ofWagoner TransportationCompany employees to report for work after midnightJanuary 14, 1968 with knowledge the refusal to reportfor work was unauthorized by Teamsters Local 527 orthe International Union.Burnswas also discharged by letter dated January 16.The reasons stated in the letter for his discharge are asfollows:InstigatingarefusalofWagonerTransportationCompany employees to report for work midnightJanuary 14, 1968, and encouraging a refusal ofWagoner employees to report for work after midnightJanuary 14, 1968, with the knowledge the refusal toreport for work was unauthorized by Teamsters Local527 or the International Union.At the time of their discharge Puckett had 12 1/2 yearsof continuous service with Respondent as a driver andBurns had worked as a driver for the Company for a totalof 18 years.Inaddition3other employees,mechanicsRobertShavalier and Richard Peoples, and driver L. Geistel weredischarged by Respondent at or about the same time fortheir connection with the strike. Shavalier's dischargeletter dated January 16, 1968, states that he was beingdischarged for:InstigatingarefusalofWagonerTransportationCompany employees to report for work midnightJanuary 14, 1968, with the knowledge the refusal toreport for work was unauthorized by Teamsters Local527 or the International Union.Although the contents of Peoples' and Geistel's dischargeletters are not of record, from the record as a whole it isfound that they were discharged for the same reason asstated in Shavalier's discharge letter.Respondent grounds the discharge of Burns on theprovisionsoftheMasterAgreementoutlawingunauthorized strikes andgivingan Employer the right todischargeemployeesengaginginsuchunauthorizedstrikes.Respondent bases the discharge of Puckett on thesamegound but also contends that he was discharged forviolating his duties as job steward under the MasterAgreement.Briefly stated, theMaster Agreement, under article 8,section 8.1, entitled "GrievanceMachinery and UnionLiability," states "that there shall be no strike . . .without firstusingall possible means of a settlement, asprovided for in this Agreement, of any controversy whichmight arise." Section 8.1 then sets forth in detail theappeal procedure for dealing with grievances. This appealprocedurewas not invoked by any of the employeesdissatisfied with the retroactive pay provisions of the newproposed Michigan Rider prior to the strike.Section 8.2 of article 8 of the Agreement gives theEmployer certain rights of discipline in the event of anunauthorized strike. In the first 24 hour period of anunauthorized strike, the Respondent is given "the sole andcomplete right of reasonable disciplineshort of discharge .(Emphasis supplied.) After the expiration of the first24 hours of an unauthorized strike the Respondent underthe Master Agreement has "the sole and complete right toimmediately discharge" any employee participating in theunauthorized strike.Another sentence of section 8.2imposes the duty on the Tank Truck Committee upon therequest of an employer to "declare and advise the partymaking such request by telegram whether the Committeehas authorized any strike or stoppage of work." It wasunder this provision that the Michigan Tank Committeesent its heretofore mentioned telegram to Boeschenstein inthe afternoon of January 15 advising that the workstoppage of Respondent's employees was not authorized.Counsel for General Counsel at the trial of thisproceeding expressly refrained from claiming that thestrike here under consideration was an authorized strike.There is no genuine issue in the case as to whether thestrike was in fact unauthorized as claimed by Respondentand admitted by both the Local and the Michigan TankTruck Conference. The record compels the conclusion andthe Examiner finds that the strike was unauthorized.The duties of job stewards, as ,applicable to Puckett, areset forth in article 3 of the Agreement under the title of"Stewards." These are stated in both positive and negativeterms. The positive duties imposed on the job steward areto present grievances to the Employer, to collect dues, andto transmit messagesfrom the Local Union. Of thesethree duties, the only one here relevant is the duty topresent grievances. In negative terms, article 3 states that,"Job stewards and alternatives have no authority to takestrikeaction,orany other action interrupting theEmployer's business, except as authorized by the officialactionof the Union." The particular phrase in thissentence upon which Respondent relies is that prohibitinga job steward from taking "any other action interruptingthe Employer's business." Respondent contends that analleged effort by Puckett to negotiate a settlement whiletheunauthorized strike was in progress violated theprohibition against taking "other action interrupting theEmployer's business."The final sentence of article 3 readsin part that, "The Employer ... shall have the authorityto impose proper discipline, including discharge, in theevent the shop steward has taken unauthorized strikeaction, slow down, or work stoppage in violation of thisAgreement."A day or two after their discharges, Puckett and Burnsand the other three employees who were discharged fortheir alleged part in encouraging the unauthorized strike,filedappropriate grievances challenging their dischargesunderthegrievanceprocedureprovidedbytheaforementioned article 8 of the Master Agreement. Thegrievances came on for hearing on February 7, 1968, atDetroit before the Michigan Tank Carriers Joint StateCommittee consistingofapanelof three unionrepresentatives and three employer representatives. Theminutesof the Committee show that each of thedischargees appeared before the Committee and deniedinvolvement in the unauthorized stoppage. BoeschensteinappearedbeforetheCommittee in behalf of theRespondent. His chief contention was that the strike wasunauthorized, that it lasted more than 24 hours, that thefivedischargees "had joined in the unauthorized workstoppage for a period in excess of 24 hours, therebysubjecting themselves to discharge" under theMasterAgreement which as above noted gives an Employer "thesole and complete right to immediately discharge anyemployee participating in any unauthorized strike" afterthe first 24-hour period of such work stoppage. Theminutes show that the Michigan State Committee, beingdeadlocked by a vote of three to three on the dispositionof the case of the five grievants, referred the grievances tothe Joint Area Committee for ultimate disposition underthe procedure set forth in the Master Agreement.The appeal hearing of the five dischargees before theCentral States Tank Truck Committee, hereafter calledArea Committee, was held at Chicago on March 21, 1968. WAGONER TRANSPORTATION CO.457This committeewas composed of a panel of four unionrepresentativesand four employerrepresentatives,but theindividuals serving on theArea panel were entirelydifferentthan the representativeswho had served on thedeadlockedMichiganTankCarriersJointStateCommitteepanel of sixatDetroit.The minutes of theArea Committeeshows that the only grievant to appearbefore that Committee was Puckett. The testimony ofPuckett andBurns in the present proceedingshows thatnone of the grievantsother than Puckett appeared inperson beforethe appealsArea Committee in Chicagobecause of financial inability tomake the roundtrip fromMuskegontoChicago.Rosencrants appearedbefore theArea Committee in behalf ofthe Local and Boeschensteininbehalf ofRespondent.The minutes of the AreaCommitteeconsistsof about apage and a half, thegreatestportion ofwhich is entitled "Facts" under whichthere is a one page condensationof the severalpages ofthe minutesof thedeadlocked Michigan StateCommittee.The next portionof the minutes states the issue as follows:"Shouldthedischargesbe substantiated?"The finalportion readsas follows:After full andcomplete discussion and after hearing allof the evidencepresentedinCase Nos. 150, 151, 152,153 and 154 [involving the grievants]due considerationwas given, andthe followingdecisions wererendered:Case Nos. 150 & 152-The dischargesof grievantsBurnsand Puckettare sustained.CaseNos. 151, 153 & 154-GrievantsShavalier,Peoplesand Geistelare to be reinstatedwith fullback pay,less earnings, if any, with full seniority andtheCompany to pay allhealth and welfare andpensioncontributionsifnotpaidbyanotheremployer.Although the "Decision" of the Area Committee statesthat theDecision was rendered"after hearingallof theevidencepresented,"the Examinerfinds thatthe Decisionwas made primarily on the basisof the minutes of thedeadlockedMichigan StateCommittee as four of the fivegrievants made no appearancebefore the Area CommitteeatChicagobecause of Financialinabilityas heretoforenoted.Pursuant to the decisionof the Area Committee,employeesShavalier,Peoples and Geistelwere dulyreinstatedby Respondentto their former positions withappropriate backpay.Puckett and Burns as the ChargingParties herein are seeking reinstatementunder the Act.The New MasterAgreement(G.C. Exh. No. 5) wasexecuted on January 31, 1968, and the NewMichiganRider (G.C. Exh.6), on some unidentifieddate in April1968. Each byits terms becameeffective retroactively asof November 15, 1967,and each runs for a term expiringon November 14, 1970. The pertinentprovisionsof the oldMaster Agreement relating to"Stewards"and "GrievanceMachinery and Union Liability,"as set forth or describedabove, are carried over intact into the New MasterAgreement.It thus becomes immaterialwhether the oldor new Master Agreement is used in determining theissues in the case.Discussion and ConclusionsAny discussion of this case must start with the questionof whether the brief strike here involved was a protectedactivity notwithstanding the fact that the work stoppageby common concession was wholly unauthorized under theterms of the collective-bargaining agreement between theUnion and the Respondent as reflected in their MasterAgreement.However,although unauthorized strikes areoutlawed by the Master Agreement,it is clear from theAgreement itself that the parties agreed that the extremepenalty of discharge would not be applicable to employeeswho participate in unauthorized strikes of less than 24hours' duration,as the Agreement gives the Respondentas an Employer only the right to impose"reasonabledisciplineshort of discharge"upon such employees. It isaccordingly held that to the extent that the Agreementprohibited the Respondent from exacting the extremepenalty of discharge on employee-participants in wildcatstrikes of less than 24 hours'duration,such strikes areprotected activities under the provisions of Section 7 ofthe Act whichguarantees to employees the right to engagein"concerted activities for the purpose of collectivebargaining or other mutual aid or protection."It appearsobvious that this time-limited rightwas reserved toemployees by the Union in the Master Agreement by theprocess of negotiation in recognition of the fact thatunauthorized strikes do occur and by the desire of theUnion to protect wildcat strikers from discharge until theUnion has had at least a 24 hour chance to persuade thestrikers to quit the strike and return to work. Once thestrikeexceeds 24 hours,theEmployer is given theabsoluterightundertheAgreement to dischargeimmediately any employee-participants in such more than24 hour strikes.Itwas found above that the strike here underconsideration lasted only 13 hours at the maximum. Thefact that the strike lasted less than 24 hours can hardly beamatter of serious controversy. The record is stipulatedthat Respondent did not schedule any work for any of itsdrivers and mechanics at its Muskegon terminal between3:30 p.m. Saturday,January 13 and midnight Sunday,January 14, 1968. In view of this it is evident that theemployees by their strike motion on Sunday morning,January 14,could not engage in any work stoppage untilmidnight that same Sunday as no one was scheduled towork until then.Boeschenstein, Respondent's attorney andlabor relations manager,admits that he was notified bydriver Burns in behalf of the drivers that the strike wouldstartatmidnightSunday.Boeschenstein'stestimonyfurther shows that immediately thereafter,he notifiedRespondent'spracticallysolecustomer-shipperthatRespondent's employees would strike at midnight thatsame Sunday.The record is further undisputed that thepicketing of Respondent's facility atMuskegon did notbegin until around midnight that Sunday.In view of theseundisputedfacts,theExaminerfindsRespondent'scontention that"for all`practical'operation purposes, thewildcat strike commenced Sunday,January 14, 1968,approximately 10:50 a.m. when driver Burns notifiedBoeschenstein of the strike action taken at the Union hallthatmorning" and thus lasted for more than 24 hours,untenable.RespondentdischargeddriverBurnsforhisparticipation in the unauthorized strike. Burns openlyadmits that he was one of the instigators of the strike andthat he encouraged his fellow drivers to stay in strikestatusafter the strike had started. He voted for themotion to strike and against the motion to end the strikeand to return to work.Nevertheless,sincetheunauthorized strike lasted less than 24 hours and since theMaster Agreement in effect prohibits Respondent fromfiring employees who participate in such strikes and ineffect reserves to employees the statutory right to engagein such strikes without incurring the extreme penalty of 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge although subject to other lesser discipline, theExaminer is of the opinion that Respondent's discharge ofBurns for his participation in the wildcat strike is inviolation of Section 8(a)(3) of the ActunlessRespondenthas a separate defense toBurns'discharge under thedoctrine ofSpielbergcase,supra,on the ground that hisdischargewas upheld by the Area Committee of theUnion and Employer Representatives under the MasterAgreement's prescribed procedures. Consideration of theapplication of theSpielbergdoctrine toBurnsisdeferredto a later portion of this Discussion.The factualsituationwithrespecttoPuckett'sparticipation in the wildcat strike is quite different thanthat ofBurns.The record is clear that Puckett unlikeBurns was notan instigator of the strike. On the contrary,the record shows that Puckett was unalterably opposed tothe strike and sought by every means available to him tohead the unauthorized strike off. He spoke against themotion to strike at the Union meeting of Respondent'semployees and even warned his fellow employees that theywould be subject to discharge if they participated in thewildcat strike. He refused to vote on the motion to strikeon the ground that the motion was illegal.WhileRespondent appears to admit these facts, it neverthelesspersistsin claimingithad the right to discharge Puckettfor a number of reasons under the provisions of article 8,sections8.1and 8.2, and article 3 of the MasterAgreement. These provisions, as heretofore noted, outlawunauthorized strikes, give the Employer the right todischarge employeeswho engageinwildcat strikes ofmore than a 24-hour duration, and define the duties of jobstewards. Insofar as Respondent claims that it dischargedPuckett solely under the provisions of article 8 of theMaster Agreementas itdid in the case of Burns, theExaminer is of the opinion that Respondent's discharge ofPuckett is likewise in violation of Section 8(a)(3) not onlybecause the strike lasted less than 24 hours and thatRespondent has no right under the Master Agreement tofireemployeeswho participate in such brief butunauthorized strikes, but also because the record showsthatPuckett in fact did not participate in the wildcatstrike as had been the case with Burns.Respondent's principaljustification for the discharge ofPuckett derives out of Puckett's alleged duties as a jobsteward under article 3 of the Master Agreement andfactuallyrelatestoremarksmadebyPuckett toBoeschensteinin the course of a telephone call Puckettmade toBoeschensteinfromUnion hall on Mondaymorning January 15 following the strike vote of theprevious Sunday morning. In that conversation PucketttriedtopersuadeBoeschensteintomeetwith theassembled drivers at Union hall that same Mondaymorning to discuss with them the issues that brought onthe wildcat strike. During the conversation, as heretoforefound,Puckett said to Boeschenstein, "We aren't farapart on negotiating something better than the MichiganRidernegotiatedby theInternational."Respondentcontends that this was an effort on the part of Puckett "tonegotiate" while the wildcat strike was in progress andthat such an attempt to negotiate constituted "actionprolonging thewildcatstrike,interferingwithandinterrupting a resumption of employer operations whenproposed by a union steward is forbidden by Article 3thereby subijecting the Union steward to discharge by theEmployer." '"Respondent seeks to bolsterthis argument"by analogy" to the partPuckett wasalleged tohave playedin settling an earlierwildcat strike byIn view of this justification for the termination ofPuckett, it is imperative to again note the contents of oneof the paragraphs of article 3 containing limitations on theauthorityof job stewards.Thatparagraphstatesnegatively that a job steward shall "have no authority totake strike action, or any other action interrupting theEmployer'sbusiness,except as authorized by officialaction of the Union." As Respondent does not claim thatPuckett had taken any strike action, the facts being quiteto the contrary, Respondent as justification for Puckett'sdischargereliesonly on that part of the quoted paragraphwhich prohibits a job steward from taking "any other[unauthorized]actioninterruptingtheEmployer'sbusiness." In this connection, Respondent's contention,restated somewhat more directly, is that Puckett in urgingBoeschenstein to meet with the striking drivers in anendeavor to settle the retroactive pay issue was in effectengaging in an"action interrupting theEmployer'sbusiness" by lending encouragement to the strikers tocontinue the wildcat strike while there was hope of gettingsomething out of it. At the trial Boeschenstrin contendedthat this effort by Puckett to get him to negotiate asettlementof the wildcat strike lent itself to the"possibility that an inference" (tr. 209-210) might bedrawn that Puckett was not in reality urging the drivers tocall off the wildcat strike, but was using the strike as amechanism to effect settlement. Such an inference isuntenable because the record firmly establishes the factthat Puckett tried at all times to get the drivers to call offtheir unauthorized strike.Moreover, the record shows thatthe drivers not only paid no heed to Puckett's pleas to calloff the strike but also ignored the efforts of the Union andthe Central Conference of Teamsters to get the driversback to work.Accordingly and from the record as a whole, it isconcluded that Puckett in seeking to get Boeschenstein totalk to the assembled drivers on the matter of theretroactive pay feature of the new Michigan Rider in aneffort to work out a solution of that problem did not inany way constitute "action interrupting the Employer'sRespondent'smechanics(not the drivers as here involved) in December1967 while that wildcat strikewas still in progressAs in the drivers'wildcat strike hereinvolved, Puckett similarly played no partinmstigitmgthe earlier mechanics' strike which in fact was commenced by a strike votetaken in his absence Once he heardabout the strike action, Puckett dideverythingin hispower toend the mechanics'strike and the next daysucceeded in getting the mechanicsback to work underan understandingBoeschensteinhadwith theemployees'bargainingcommittee thatsomethingwould be workedout to settle the demandsof the mechanics onwhich negotiations had commencedprior to the strike, after they stoppedtheir strike and returnedtoworkShortly after the strike ended asupplement to the old MichiganRider was worked out to give themechanics an acceptable compromise on their economic demands.Puckettas job steward workedwith the employees'bargaining committee inattaining the supplement to theMichiganRider forRespondent'smechanicsThe Examiner sees nothing in the conductof Puckett inconnection with his efforts to bring the mechanics striketo an end byparticipating in the settlement negotiations in contraventionof hisduties asa jobsteward under the Master Agreement,but on thecontrary hisconduct appearsto have been in fulfillment of such duties It is noteworthythat Boeschenstein played the larger and more significant role in settlingthe mechanics'strike thandid Puckett who inhis initial attempts to stopthe wildcat strike wastold bythe mechanics,"Tend to yourown business,we're not listeningto you."Respondent is not nowin theposition to claimimproper conduct on the partof Puckettto an incidentto which it was amajor party.The Examiner regards the incident here under discussionlargely irrelevant to the issues of whetherPuckett's conductin connectionwith the drivers'wildcatstrike was such as to give Respondentthe right toterminate his services underthe "Job Steward"provisionsof article 3 ofthe Master Agreement WAGONER TRANSPORTATION CO.business"on the part of Puckett.On the contrary,the Examiner finds that Puckett wasperforming one of his positive duties under article 3 of theMaster Agreement in calling Boeschenstein'sattention tothe drivers'dissatisfaction with the retroactive pay featureof the then proposed new Michigan Rider due to the factthat article 3 specifically imposes the duty onjob stewardsof the"presentation of grievances to his Employer or thedesignated company representative."If this were not true,an Employer would be deprived of official notice from aduly designated plant representative of grievances whichhave caused a strike.The final sentence of article 3 of the Master Agreementstates that the Employer has "the authority to imposeproper discipline,including discharge,in the event theshop steward has taken unauthorized strike action, slowdown,or work stoppage in violation of this Agreement."As the record fails to show that Puckett has committedany of these prohibited acts,itfollows that he is notsubject for discharge under the quoted sentence of article3.The remaining four justifications by Respondent forPuckett's discharge are without merit and require onlybrief comment. In the first of these Respondent chargesPuckett with, "Failing to FIRST useanymeans providedforintheTankTruckAgreement[MASTERAGREEMENT] to attempt to settle (negotiate) theretroactive controversy as required by section 8 of theAreaAgreement [Master Agreement] BEFORE thewildcatstrike."(Capitalization,underscoringandparenthesis as in Respondent's brief.) Briefly restated,section 8.1 prohibits the initiation of strikes "without firstusing all possiblemeans of a settlement"under thegrievance procedures set forth in the Master Agreement.Respondent appears to argue that Puckett should havefiled a grievance against the retroactive pay provision ofthe proposed new Michigan Rider prior to the meeting ofdrivers at which the strike motion was passed. This wasobviously impossible as it was not known, as far as thepresent record shows, until the strike meeting took placethat there was dissatisfaction with the proposed retroactivepay. It is conceded that the drivers had the right to rejectthe new Michigan Rider and then seek something betterwhich would normally be reflected, if the efforts weresuccessful, in a supplement to the Rider, such as thesupplement (G.C. Exh. 4) to the old Master Contract hereinvolved. Furthermore, it is doubtful whether the seekingof a supplement to a proposed contract would technicallyrequire initiation by means of a formal grievance undertheMaster Agreement.The second justification advanced by Respondent forthe termination of Puckett was his failure as the Union'sjob steward "to notify any Wagoner representative anytime Sunday, January 14, 1968 that unauthorized strikeaction had been taken at the Union Hall and picketingwas to commence at midnight Sunday as required bySection 8.2 of the areaagreement[Master Agreement]."While it appears that Puckett was perhaps remiss in notgivingRespondent notice of the strike action andpicketing on the Sunday in which the drivers voted tostrike, the Examiner fails to find any requirement in theMaster Agreement imposing such duties on a job steward.The important fact is that Respondent did in fact receiveimmediate notice of the strike motion and plannedpicketing from driver Burns who in the temporary absenceofPuckettfromtheUnionmeetinghallwascommissioned by the assembled drivers to give such noticetoRespondent's labor relations manager,Boeschenstein.459Although the record issilent on this, itmay be presumedthat Puckett deemed it unnecessary to give Respondent asecond notice of the strike action taken on the same daythatBurnshad already notified Boeschenstein of the strikemotion.It is significantthat Puckett got in touch withBoeschensteinat the opening of the very next day,Monday, to work outsomesolution for getting thewildcat strikers back to work.Respondent's third justification for the termination ofPuckett is his alleged failure "to undertake everyreasonablemeansto induce the Wagoner employees toreturn to their jobs after 11:40 Sunday when the firstpicketingbegan asrequired by Section 8.2 of the AreaAgreement." Respondent has not detailed anywhere in itsbrief just what Puckett could have done to induce theEmployees to return to their jobs; th e record shows thathe did everythinginhispower to prevent the workstoppage; the recordisalso plainthat the drivers simplyignored Puckett's pleas that they refrain from the workstoppage.Moreover, on the assumption arguendo, anassumption that has no basis in fact, that Puckett did notundertake every reasonablemeansto induce the drivers toreturn to work after the strike began, there is nothing intheMaster Agreement that gives Respondent the right tofire him for such failure.Respondent's final justification for Puckett's dischargeis that he allegedly continued "to `participate' in a wildcatstrike after 24 hours as prohibited by Section 8.2 of theArea Agreement." This argument is wholly untenable,first, because the record fails to show any participation byPuckett in the unauthorized strike and, secondly, becausethe strike, as found above, lasted no more than 13 hours.Article 8, section 8.2, it will be recalled, does not give theRespondent the right to fire employee-participants inunauthorized strikes of less than 24 hours' duration, butgives the employer in such cases only the right to impose"reasonable disciplineshortof discharge."(Emphasissupplied.)From the above analysis it is found that Respondenthad no factual basis for discharging Puckett under any ofthe prohibitory provisions of article 3 of the MasterAgreement as he had notengaged inany of the actsprohibitedto him asa job steward under the article.Puckett'sactioninelicitingthecooperationofBoeschensteintomeet with the striking drivers on theissue of the retroactive pay issue was in line with his dutytopresentgrievancestomanagementand obviouslyconstituted a protected activity under the guarantees ofSection 7 of the Act. There being no factual basis forPuckett's discharge under the provisions of article 3 of theMaster Agreement, the Examiner finds that his dischargewas in violationof Section 8(a)(3) of the Act unlessRespondent is saved under theSpielbergdoctrine fromsuch finding by the award of the Employee-EmployerCommittee under thegrievanceprovisions of the MasterAgreement upholding Puckett's discharge.Briefly stated, theSpielbergcase,supra,holds that theBoard in the exerciseof its discretion will give recognitionto an arbitration award as a matter of policy for thepurpose of "encouragingthe voluntary settlement of labordisputes" where such an award "is not clearly repugnantto the purposes and policies of the Act." The Board,however,made it clearin theSpielbergcase under asavingsclause that it is not bound, as a matter of law, byan arbitration award and that it would not hesitate todisregard an award whereit"isatodds"with theNational Labor Relations Act. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheSpielbergdoctrine appears to be applicable only toawards made by an arbitrator or panel of arbitrators. TheawardshereinquestionweremadebyanEmployee-EmployerCommittee under the grievanceprovisionsof theMasterAgreement.Although theEmployee-Employer Committees called for under thegrievance procedure of the Master Agreement are notdesignated or referred to as arbitration committee, theAgreement leaves no doubt that such committees areendowedwith the power, with exceptions not hereapplicable, to settle disputes with the Finality associatedwith arbitration awards. ° This is evident from at least twoprovisions in theMaster Agreement. Article 8, section8.1(b),provides that where a Joint State Committee is"unable to agree or come to a decision on a case," as wastrue in the present case, the case is appealable to a JointArea Committee. Article 7, section 7.4, of the Agreementprovides that, "It shall be the function of the variouscommittees above-referred-to [which includes the JointArea Committee]to settledisputeswhich cannot besettled between the Employer and the Local Union ......(Emphasis supplied.) Article 8, section 8.1(a), gives theJointArea Committee, in an analogous situation, the"final decision in such disputes." At the opening of thehearing, counsel for General Counsel, after referring tothe awards of the Joint Area Committee affirming thedischarge of Puckett and Burns, stated, "I am notprepared to argue that this was not an arbitration." Thebrief filed by General Counsel assumes that the awardshere involved were arbitration awards but argues for theirnonrecognition under the saving clauses of theSpielbergcase. The Union, it is evident, deems itself bound by theawards under the Master Agreement as it is not theCharging Party, the Charging Parties herein being theEarl Puckett and Burns as individuals and dischargees.The Examiner finds and concludes that the awards here inquestion are essentially arbitration awards and entitled torecognition as such in this procedure under theSpielbergcase.The Examiner is of the opinion, however, that thearbitrationawards here involved must be disregardedunder the saving clauses of theSpielbergcase becausethey are repugnant to the basic rights guaranteed toemployees under Section 7 of the Act. One of these rightsis the right of employees "to engage in.concertedactivities for the purpose of collective bargaining.."The strike that Burns instigated and engaged in and forwhichhewas fired and the work stoppage thatRespondent, without foundation in fact, accuses Puckettof encouraging after the strike was in progress and forwhich he was fired, are the best known examples of"concertedactivities"guaranteedto employees by theAct. The right to engage in such concerted activities canonly be waived by mutual consent of Employees andEmployers in a collective-bargaining agreement. In thepresent case, as heretofore noted, the Union in its MasterAgreement with Respondent waives the right to engage ina strike without first exhausting the procedures for thesettlement of grievances prescribed under the Agreement.The pivotal sentence in the Agreement, however, is notthis waiver, but the limitation placed upon the Respondenton the sanctions it may impose on wildcat strikers wherethe duration of the unauthorized strike continues for no"American Jurisprudencestatesthat, "The object of arbitration is thefinal dispositionof differencesbetween parties in a faster, less expensive,more expeditious, and perhaps less formal manner than is available inordinary courtproceedings." 5 Am Jr 2d,Sec 1, at page 519more than 24 hours. In such unauthorized strikes of 24hours or less, the Agreement expressly limits the disciplinetheRespondentmay impose to discipline "short ofdischarge." The right to discharge is given to Respondentonly "After the first twenty-four (24) hour period of such[work]stoppage. . ."Itis thus clear thattheMasterAgreementreserved to Respondent's employees the immunity grantedby the Act against discharge for participation in workstoppages where such participation, as in the present case,lasts less than 24 hours.Considerationwillbe given first to the arbitrationaward upholding the discharge of Burns. Although theaward states no reason for sustainingBurns'discharge, itis self-evident that the award was based on the erroneousconclusion that the work stoppage in which Burnsparticipated lastedmore than 24 hours because if thework stoppage lasted 24 hours or less, no discharge waspermissible under Article 8 of the Master AgreementunderwhichBurnswasdischarged.Respondent bystipulation admits that it scheduled no work for its driversand mechanics for the Sunday, January 14, 1968, in whichthe strike vote was taken. The first schedule following theSunday layoff was at midnight that Sunday, or moreprecisely 12:01 a.m. Monday, January 15. It was then thatpickets appeared and the actual work stoppage started.The strike was called off at approximately 10:30 in themorning of thatsameMonday morning, that is, withinabout 11 hours after it had started. Respondent itselfrecognizes that the work stoppage started at midnight thatSunday because in its letter of discharge to Burns it toldhim that he was being fired for "Instigating a refusal ofWagoner Transportation Company employeesto reportfor work midnightJanuary 14, 1968, and encouraging arefusal of Wagoner employeesto report for work aftermidnightJanuary 14, 1968. . . ." (Emphasis supplied.)Similarly,RespondentinformedPuckettinhistermination notice that he was being discharged for"EncouragingarefusalofWagoner Transportationemployees to report for workafter midnightJanuary 14,1968..(Emphasissupplied.)Under thesecircumstances, the mere fact that the motion to strike hadtaken place on Sunday morning, January 14 is whollyimmaterial as it could not be implemented until work wasscheduled to resume at midnight that day.It follows that Burns' discharge was unlawful under theMasterAgreement and that the award upholding hisdischarge must be disregarded as a matter of law as beingrepugnant to both the Act and the Master Agreement.For the same reasons it is found that Puckett'sdischarge was unlawful insofar as Respondent seeks tojustify Puckett's termination under article 8 of the MasterAgreement.Respondent also seeks to justify Puckett's discharge onthe ground of his alleged violation of his duties as a jobsteward under article 8 of the Agreement, which statesthat, ". . . the Union shall undertake every reasonablemeans to induce such employees [wildcat strikers] toreturntotheirjobsduringany such period ofunauthorized stoppage of work...."" Article 3, dealing"As the above quoted portion of the Master Agreement is taken out ofits important context for purposes of readability, it is deemed desirable toset forth here the full text of the sentence from which the quotation wastaken,to wit."While the Union shall undertake every reasonable means toinduce such employees to return to their jobs during any such period ofunauthorized workmentioned above,itisspecificallyunderstood andagreed that the Company during the first twenty-four(24) hour period ofsuch unauthorized work stoppage shall have the sole and complete right of WAGONER TRANSPORTATION CO.exclusivelywith the duties of job stewards, prohibits asheretofore shown a steward from taking unauthorizedstrike action or any other unauthorized action interruptingthe Employer'sbusinessand authorizes discipline even tothe extent of discharge for a steward who "has takenunauthorized strike action, slow down, or work stoppageinviolationof the Agreement."While article 8, asheretofore shown, limits the right of discharge of wildcatstrikers to participants in strikes of a 24-hour duration orlonger,article3does not have any similar expresslimitation on the discharge authority of an Employer forstewardswho engage in unauthorized strike actions.However, since Respondent relies on the above-quotedportionof article8 in arguingitsjustificationforPuckett'sdischargeunderarticle3,theExaminerconcludes that the restriction of article 8 against dischargeof wildcat strikers who engage in strikes of 24 hours'duration or less would similarly apply to job stewards whoviolate their duties to refrain from strike actions underarticle 3.Under this conclusion, insofar as the arbitrationaward upholds Puckett's discharge under article 3, itshould be disregarded for the same reasons that thearbitrationawards for both Puckett and Burns werefound, above, not entitled to recognition under article 8 oftheMaster Agreement.As the above-conclusion was reached without takinginto consideration the question of whether or not Puckettengaged in any of the unauthorized strike actionsprohibited to him as a job steward under article 3 of theMaster Agreement, it should be again noted, as heretoforefound, that Puckett did not in any way initiate orparticipate in the unauthorized work stoppage. The recordisunchallenged that Puckett opposed and fought againstthewildcat strikemotion and refused in any way toparticipate in the work stoppage once it got under way.The record further shows that Puckett in opposing thestrikemotionevenwarned the drivers that theirparticipation in an unauthorized strike could result in theirdischarges.In itsdischarge notice, the Company did notaccuse Puckett of instigating the strike as it did Burns.Respondent's chief accusation" againstPuckett is that hetook action "interrupting the Employer's business" bytelephoningBoeschenstein,Respondent's labor relationsmanager, during the course of the strike, in an effort topersuade him to meet with the assembled drivers on theissue of the retroactive pay which had brought on thewildcat strike.Respondent contends that this was anunlawful efforttonegotiate a settlementof the strikewhile the unauthorized work stoppage was in progress. Asthe lack of merit of thiscontentionwas fully dealt withabove, the matter needs no further discussion at this point.The concern here is only with the issue of whether thearbitration award upholding Puckett's discharge should bedisregarded under theSpielbergcase,supra,asbeingclearly repugnant to the purposes and policies of the Act.TheExaminer finds that the arbitration awardsustainingPuckett'sdischargemust be disregarded notonly because the record is entirely lacking in proof thatPuckett "interrupted" Respondent's business by his effortsto get Boeschenstein to talk to the strikers about the issuewhich caused the strike, but also because the phrase"interrupting the Employer's business" must be defined inreasonable disciplineshort of discharge,and such employees shall not beentitled to or have any recourse to any other provision of this Agreement."(Emphasis supplied.)"Respondent's only other complaint against Puckett is that he failed totake reasonable means to induce the strikers to return to work.461the terms of the conduct for which an Employerisgiventhe authority to discharge a job steward. Under article 3of the Master Agreement the Employer is given authorityto discharge a steward only "in the event the shop stewardhas taken unauthorized strike action, slow down, or workstoppage in violation of this Agreement." Thus theinterruptionof an Employer's business even if suchinterruption is an established fact is not a ground fordischarge of a shop steward under the Master Agreementunlesss suchinterruption shows that the "shop steward hastaken unauthorized strike action, slow down, or workstoppage." The record is clear that Puckett has not takenany of these prohibited actions. It follows that insofar asthe arbitration award is based on the assumption thatPuckett interruptedRespondent's business by seekingBoeschenstein'scooperation in settling the unauthorizedstrike during the course of the strike, the award upholdingPuckett'sdischargemust be disregarded because theMaster Agreement does not authorize the Employer todischarge a job steward for that kind of action.On the contrary as heretofore noted, Puckett's effortsto get the Company and the strikers together for a talk onthe strikeissue wasin direct line with his positive dutyunder article 3 to present grievances to the Company inbehalf of employees. Obviously a shop steward cannotlegallybe discharged for performing a duty which isimposed upon him by a collective-bargaining agreement.It isalso found that insofar as the arbitration awardupholding Puckett's discharge is based on the alternativeconclusion that Puckett did not in the language of article8, section 8.2, of the Master Agreement, "undertake everyreasonablemeansto induce" the striking employees toreturn to their jobs, the record shows that Puckett dideverythinginhispower to get them on back to workalthough it is evident from the Agreement that theresponsibility for such action fell exclusively on the Unionthrough its business representative, and not the jobsteward. This is clear from section 8.2 which states thatthe "Union shall undertake every reasonable means toinduce such employees to return to their jobs during anysuch period of unauthorzed stoppage of work ...." Thesame sectionprovides for the appointment by the Unionof "authorized representatives who shall deal with theEmployer, make commitments for the Union generally,and in particular have sole authority to act for the Unionin calling or institutingstrikes or any stoppages of work .."Article 3 defining the duties of job stewards does notgive any of the above described duties to the job steward;only the Union's business representative has such powers.It isthus clear that the responsibility for undertaking"every reasonablemeansto induce" wildcat strikers toreturn to their jobs was that of the Union's businessrepresentative,Rosencrants, and not that of Puckett's.Nevertheless as heretofore indicated the record shows thatPuckett did everything in his power to get the strikingemployees back to work. Respondent has no where spelled'out what Puckett could have done to get the men back towork that he didn't undertake.For the reasons indicated, the arbitration awardsustainingPuckett's discharge insofar asit isbased onPuckett's alleged violationof his duties under article 3 oftheMaster Agreement to refrain from participation inunauthorizedwork stoppages is also wholly withoutfoundation in fact.In summaryit is found that Puckett was discriminatelydischarged because ofhis unionactivities in violation ofSection 8(a)(3) of the Act and that the arbitration awardupholding his discharge requires that it be disregarded as 462DECISIONSOF NATIONALLABOR RELATIONS BOARDrepugnant to and at odds with both the Master Agreementand the Act.The final issue in this proceeding is whetherRespondent is also in violation of Section 8(a)(1) of theAct by reason of its threats to a number of its employeessome hours before the strike commenced that it would fireany employees who engaged in the work stoppage. Theproblem is not whether such threats were made becauseRespondent has stipulated that they were. The problem iswhether Respondent had the right to make such threatsunder the Master Agreement. If the Agreement had givenRespondent the unqualified right to fire immediately anyemployee who engaged in an authorized strike, thethreats, in the Examiner's opinion, would have hadprotected status as they would constitute merely anexpression of an intention to exercise an absolute rightgiven to the Employer under the collective-bargainingagreement.But that was not the situation in the instantcase.The Master Agreement did not give the Employerthe right to discharge an employee who engaged in anunauthorized strike of 24 hours or less; on the contrary, asseen, the Agreement gave Respondent only the right ofreasonabledisciplineshortofdischargeforsuchinfractions of the Agreement, and the absolute right todischarge only if the engagement was in a work stoppageof 24 hours or more. Since strikes have protected statusunder the Act and since Respondent under the Agreementdid not have the right to fire employees who engage inwildcat strikes of 24 hours' duration or less, it follows.thatRespondent did not have the right to threaten discharge toemployees who engage in such brief strikes althoughunauthorized.Accordingly it is found that Respondent isin violation of Section 8(a)(1) of the Act by reason of thethreats of immediate discharge of employees who engagedin the strike of the duration here under discussion.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in sectionIII, above, occurring in connection with the operation ofRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerceamong theseveral States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged incertainunfair labor practices in violation of Section8(a)(l) and(3) of the Act, it will be recommended thatRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Ithaving been found that Respondent discriminatelydischargedEarlM.Puckett and Robert L. Burns inviolation of Section 8(a)(3) and(1) of the Act, it will berecommended that Respondent offer them immediate andfullreinstatementtotheirformerorsubstantiallyequivalent position,without prejudice to their seniority orother rights and privileges and to make them whole forany loss of earnings they may have suffered by reason ofthe discrimination against them,by payment to each of asum of money equal to the amount each would haveearned from the date of the discrimination against himuntil such discrimination has been fully eradicated, lessthe net earnings of each during the discriminatory period.Backpay with interest at the rate of 6 percent per annum,shallbe computed in the manner set forth inF.W.Woolworth, Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in the case, the Trial Examinermakes the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce and the Unionis a labor organization,all within the meaningof the Act2.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.3.ThatRespondentdiscriminatelydischarged itsemployees Earl M. Puckett and Robert L. Burns contraryto the provisions of its collective-bargaining agreement.4.That the arbitration awards of the Joint AreaCommittee upholding the discharges of the said Earl M.PuckettandRobertL.Burns are not entitled torecognition and are to be disregarded because they arerepugnant to the purposes and policies of the NationalLaborRelationsAct and to the provisions of thecollective-bargaining agreement.5.By discriminating in regard to the hire and tenure ofEarlM. Puckett and Robert L. Burns, the Respondenthas engaged in, and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,theTrialExaminer recommends that the Respondent,Wagoner Transportation Company, its officers, agents,and successors, and assigns,shall-1.Cease and desist from:(a) Imposing the penalty of discharge on employees forparticipating in an unauthorized strike where due to thebrevity of the strike the collective-bargaining agreementgivestheCompany only the authority to imposereasonable discipline short of discharge.(b) Threatening immediate discharge of employees whoengage inunauthorizedwork stoppage where thecollective-bargainingagreement grants them immunityfrom discharge for the first 24 hours of participation insuch unauthorized activities.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OfferEarlM. Puckett and Robert L. Burnsimmediate and full reinstatement to their former orsubstantiallyequivalentpositionswithout prejudice totheir seniority or other rights and privileges previouslyenjoyed and make them whole for any loss they may havesuffered by reason of the discrimination against them inthemanner set forth in the section of this Decisionentitled"The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces. WAGONER TRANSPORTATION CO.463(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its Muskegon, Michigan, terminal copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by theRegionalDirector forRegion 7, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notice to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany othermaterial.(e)Notify saidRegionalDirector,inwriting,within 20days from the receipt of this Decision, what stepsRespondent has taken to comply therewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder be enforced by a decree of the United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by a Board, thisprovision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL offer Earl M. Puckett and Robert L. Burnsreinstatement to their former or substantially equivalentjobs, without prejudice to their seniority or other rightsand privileges, and WE WILL make them whole for anylossof pay they have suffered as a result of theirdischarge.WE WILL NOT threaten immediate discharge ofemployees who take part in wildcat strikes that last nomore than 24 hours because in such situations ourcollective-bargaining contract with the Union gives theCompany only the right of reasonable disciplineshortof discharge.DatedByWAGONERTRANSPORTATIONCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding 1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3244.